Citation Nr: 1735519	
Decision Date: 08/28/17    Archive Date: 09/06/17

DOCKET NO.  13-29 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include anxiety and depression.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for migraines, to include as secondary to depression.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

I. Umo, Associate Counsel

INTRODUCTION

The Veteran served in the U.S. Army from January 1966 to September 1966.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) addressed the scope of claims generally in regard to what is claimed versus what should be addressed by VA.  The Court held that, in determining the scope of a claim the Board must consider the Veteran's description of the claim, symptoms described, and the information submitted or developed in support of the claim.  Id. at 5.  In light of the Court's decision in Clemons and the varying diagnoses assigned to the Veteran's psychiatric symptoms, the Board recharacterized the issue to the most favorable review of the Veteran's claim for a psychiatric disorder in keeping with the Court's holding in Clemons, as reflected above.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  

Remand is required in order to obtain etiological opinions regarding the Veteran's current acquired psychiatric disorder, hypertension, and migraines.  Although the Veteran was provided a number of examinations for his claims in 2011, the examiners failed to provide nexus opinions.  Therefore, as the record does not contain competent medical evidence to allow the VA to decide the Veteran's claims, VA examinations are appropriate to determine the severity and etiology of his claimed migraines, hypertension, and an acquired psychiatric disorder.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatments records and associate with the claims file.  All records/responses received must be associated with the electronic claims file.  

2.  Schedule the Veteran for a VA examination to determine the etiology of the claimed acquired psychiatric disorder.  The Veteran's electronic file, to include a copy of this Remand, should be made available to and reviewed by the examiner.  The examination report should reflect that such review was accomplished.  Issue an opinion that specifically addresses the questions below with a full explanation for any conclusions. 

The examiner must take a psychiatric history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

All indicated tests and studies must be performed.  The examiner must provide a diagnosis for each psychiatric disability found.  For each diagnosis, the examiner must provide an opinion as to whether the psychiatric disability began during service, was chronically worsened during service, is related to any incident of service, or was manifest as a psychosis within one year after discharge from service.  This must include specific findings as to whether the Veteran has current diagnoses of depression and anxiety.  If the examiner diagnoses the Veteran with PTSD, he or she must specify the stressor or stressors underlying the diagnosis. 

If the examiner finds evidence of malingering or fabrication of symptoms through clinical testing, observation or history, he or she should so state.

All examination findings, along with the complete rationale for all opinions expressed, must be set forth in the examination report.

3.  Schedule the Veteran for a VA examination to determine the etiology of the claimed hypertension.  The Veteran's claims file, to include a copy of this Remand, should be made available to and reviewed by the examiner.  The examination report should reflect that such review was accomplished.  Issue an opinion that specifically addresses the questions below with a full explanation for any conclusions. 

All indicated tests and studies must be performed.  The examiner must provide a diagnosis for each heart disability found.  In regard to each identified heart disorder, specifically hypertension, the examiner must provide an opinion as to whether the disability began during active service or is related to any incident of service.  The examiner must also comment on whether the Veteran's hypertension is attributable to his service-connected and/or nonservice-connected disabilities and/or medication used for such disabilities.  

All examination findings, along with the complete rationale for all opinions expressed, must be set forth in the examination report.

4.  Schedule the Veteran for a VA examination to determine the etiology of his claimed migraine headache disorder.  The Veteran's electronic file, to include a copy of this Remand, should be made available to and reviewed by the examiner.  The examination report should reflect that such review was accomplished.  Issue an opinion that specifically addresses the questions below with a full explanation for any conclusions.  

All indicated tests and studies must be performed.  The examiner must identify all appropriate symptoms and diagnoses.  In regard to the claimed migraine headache disorder, the examiner must provide an opinion as to whether the disability began during the Veteran's active military service or is any way related or attributable to his military service.  The examiner must also comment on whether the Veteran's migraines are due to his claimed depression.  

All examination findings, along with the complete rationale for all opinions expressed, must be set forth in the examination report.  

5.  After completing the requested actions, any additional development deemed warranted, readjudicate the claims in light of all pertinent evidence and legal authority.  If any decision is adverse to the Veteran, issue a supplemental statement of the case (SSOC) and allow the appropriate time for response before the claims file is returned to the Board for further appellate consideration.  

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




